UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2013 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2013 Annual Report to Shareholders DWS Large Cap Value Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 29 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Information About Your Fund's Expenses 42 Tax Information 43 Advisory Agreement Board Considerations and Fee Evaluation 48 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. DWS Large Cap Value Fund returned 29.14% during the 12-month period ended November 30, 2013. The fund's benchmark, the Russell 1000® Value Index, returned 31.92%. Investment Process We begin by screening for stocks whose price-to-earnings ratios are below the average for the Standard & Poor's 500® (S&P 500) Index. We then compare a company's stock price to its book value, cash flow and yield, and analyze individual companies to identify those that are financially sound and appear to have strong potential for long-term share price appreciation and income. The robust return of the S&P 500 Index reflects the extremely positive environment for equities that was in place during the past year. The resolution of the "fiscal cliff" concerns in early January 2013 removed a major uncertainty that had been hanging over the market through the second half of 2012, shoring up confidence among businesses, consumers and investors alike. The U.S. economy staged a recovery in the subsequent months, fueled by strength in the housing, auto and retail sectors. While this recovery was both unsteady and weaker than the United States' historical growth rate, it was strong enough to underpin modest earnings growth for corporate America. In addition, the support from the extremely accommodative monetary policy of the U.S. Federal Reserve Board (the Fed) gave investors the confidence to pay steadily higher valuations for stocks as the year progressed. Value stocks excelled in this environment. While sharply rising markets are typically associated with outperformance for growth stocks, the 31.92% return of the Russell 1000 Value Index soundly outpaced the 29.74% gain of the Russell 1000® Growth Index. An important reason for this gap was the higher representation of financial stocks — which comfortably outperformed the broader market — in the value index. Performance Attribution The primary cause of the fund's modest underperformance was our positioning in the initial months of the reporting period ended November 30, 2013. During this time, we held a number of stocks that featured low valuations, but that were nonetheless performing poorly due to the deterioration in their underlying fundamentals. Among these were our positions in materials stocks such as Freeport-McMoRan Copper & Gold, Inc., and Newmont Mining Corp. We elected to sell these holdings and reposition the fund into areas that offered more attractive fundamentals, such as the financials sector. This decision added value, and we in fact outperformed the benchmark in the second half of the reporting period ended November 30, 2013. Nevertheless, the impact of the early underperformance of our materials holdings proved to be an important headwind to our performance vs. the benchmark. "We believe our "flexible value" approach helps refresh the portfolio and ensures that it maintains an attractive valuation relative to the broader market." The fund's relative performance was also pressured by our positions in the types of defensive, high-dividend stocks that lagged during this time of elevated investor risk appetites. Among these were utilities stocks such as FirstEnergy Corp., the telecommunication services stocks AT&T, Inc. and CenturyLink, Inc., and the tobacco stocks Altria Group, Inc. and Philip Morris International, Inc. The majority of these stocks finished the year with absolute gains, but they trailed the return of the index. We maintained our positions in the majority of these stocks, electing to sell only FirstEnergy. This reflects our broader approach: instead of trying to react to the market's short-term preferences, we seek to hold stocks we believe to be both fundamentally sound and undervalued until they come back into favor. As the fund's gain of nearly 30% would indicate, we certainly had our share of winners during the past year. Many of our top performers were financial stocks that moved closer to their fair value after trading at a discount throughout the post-financial-crisis era. Among these were insurance companies such as Lincoln National Corp.,* MetLife, Inc.,* Principal Financial Group Inc. and Prudential Financial, Inc., as well as banking stocks like JPMorgan Chase & Co., Bank of America Corp. and PNC Financial Services Group, Inc. In addition, our decision to boost the fund's weighting in financials early in the period paid off given the sector's subsequent outperformance. * Not held in the portfolio as of November 30, 2013. Our stock selection in the information technology sector also added substantial value. The largest contributor in the sector was Hewlett-Packard Co., which nearly doubled from its extremely depressed level of late 2012. Our positions in Western Digital Corp. and Brocade Communications Systems, Inc. also aided returns. While these gains were offset to some extent by the relative underperformance of Cisco Systems, Inc. and International Business Machines Corp., on balance our positioning within information technology was helpful to performance during the past year. Outlook and Positioning We enter 2014 with a relatively cautious view on the markets. After a year of such strong gains — which itself followed a four-year bull market in equities — broader-market valuations have become increasingly rich. One reason for this is that much of the past year's rally was driven by an expansion of price-to-earnings ratios rather than an improvement in bottom-line earnings. With valuations having become more extended, we see greater potential for negative surprises to disrupt market performance in the year ahead. In this environment, our approach has been to take profits on stocks that reach our price targets and to rotate into those with less expensive valuations. We believe this "flexible value" approach has helped refresh the portfolio and ensure that it maintains an attractive valuation relative to the broader market. As the year progressed, however, it became more difficult to find deeply undervalued issues than it was one or two years ago. While we continued to find stocks that are trading below their fair value, the gaps have become less substantial. Still, we continued to find opportunities in certain areas that lagged in 2013, such as the consumer staples and energy sectors. We also were on the lookout for opportunities in companies that earn a large portion of their revenues overseas, particularly from Europe. The European economy showed signs that the "green shoots" of growth were taking hold, and many companies that generate substantial earnings in the region appear positioned to benefit in kind. Given our cautious outlook, we placed an even greater emphasis on risk management than would typically be the case. We sought to avoid taking excessive risk, and we gradually reduced positions in sectors whose strong performance brought many stocks to fair valuations, such as the industrials and consumer discretionary groups. We believe this approach may help protect some of the gains the fund has generated through the past year. Overall, we believe our defensive strategy and continued emphasis on undervalued, fundamentally sound large-cap companies remains the most prudent approach at this stage of the market cycle. Ten Largest Equity Holdings at November 30, 2013 (21.9% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 2.9% 2. JPMorgan Chase & Co. Provider of global financial services 2.5% 3. Procter & Gamble Co. Manufacturer of diversified consumer products 2.4% 4. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 2.3% 5. General Electric Co. Globally diversified technology and financial services company 2.2% 6. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescription self-medications 2.2% 7. Bank of America Corp. Accepts deposits and offers banking, investing, asset management and other financial and risk-management products and services 1.9% 8. AT&T, Inc. An integrated telecommunications company 1.9% 9. Merck & Co., Inc. A global pharmaceutical company 1.8% 10. Johnson & Johnson Manufacturer of health care products and provider of related services 1.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page54 for contact information. Portfolio Management Team Thomas Schuessler, PhD, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2001 after five years at Deutsche Bank where he managed various projects and worked in the office of the Chairman of the Management Board. — Head of Equity Income and Member of the Asset Management CIO Executive Committee: Frankfurt. — PhD, University of Heidelberg, studies in physics and economics at University of Heidelberg and University of Utah. Peter Steffen, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2007. — Portfolio Manager for US and Global Value Equity: Frankfurt. — Master's Degree ("Diplom-Kaufmann") in Finance & Asset Management from International School of Management, Dortmund with educational exchanges at the Université de Neuchâtel (Switzerland) and the University of Colorado (USA). Oliver Pfeil, PhD, Director Portfolio Manager of the fund. Joined the fund in 2009. — Joined Deutsche Asset & Wealth Management in 2006 after three years as Executive Assistant to the Management Board of Deutsche Bank. Previously, he served as a Research Fellow at the Swiss Institute of Banking and Finance at the University of St. Gallen (2000-2002) and as a Visiting Scholar in Capital Markets Research at MIT Sloan School of Management (2002-2003). — Portfolio manager for US and Global Value Equity: Frankfurt. — PhD and MBA in Business Administration from the University of St. Gallen; CEMS Master in International Management from the University of St. Gallen & ESADE, Barcelona; completed bank training program ("Bankkaufmann") at Sal. Oppenheim jr. & Cie. KGaA, Cologne. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Value Index is an unmanaged index that consists of those stocks in the Russell 1000® Index with less-than-average growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Russell 1000Growth Index tracks the performance of those Russell 1000 Index stocks with higher price-to-book ratios and higher forecasted growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. Performance Summary November 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 29.14% 14.13% 6.62% Adjusted for the Maximum Sales Charge (max 5.75% load) 21.71% 12.78% 5.99% Russell 1000® Value Index† 31.92% 16.40% 7.96% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 28.05% 13.23% 5.75% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 25.05% 13.11% 5.75% Russell 1000® Value Index† 31.92% 16.40% 7.96% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 Unadjusted for Sales Charge 28.18% 13.32% 5.85% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 28.18% 13.32% 5.85% Russell 1000® Value Index† 31.92% 16.40% 7.96% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 No Sales Charges 28.72% 13.82% 6.34% Russell 1000® Value Index† 31.92% 16.40% 7.96% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 11/30/13 No Sales Charges 29.54% 14.49% 6.25% Russell 1000® Value Index† 31.92% 16.40% 6.40% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/13 No Sales Charges 29.52% 14.51% 7.01% Russell 1000® Value Index† 31.92% 16.40% 7.96% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.00%, 1.80%, 1.70%, 1.33%, 0.69% and 0.69% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Large Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through November 30, 2013 which is based on the performance period of the life of Class S. † The Russell 1000® Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. The Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 11/30/13 $ 11/30/12 $ Distribution Information as of 11/30/13 Income Dividends, Twelve Months $ Investment Portfolio as of November 30, 2013 Shares Value ($) Common Stocks 98.5% Consumer Discretionary 8.8% Automobiles 1.3% Ford Motor Co. Diversified Consumer Services 0.7% DeVry Education Group, Inc. (a) H&R Block, Inc. Hotels, Restaurants & Leisure 0.9% Carnival Corp. (a) McDonald's Corp. Household Durables 0.8% Jarden Corp.* M.D.C. Holdings, Inc. (a) Leisure Equipment & Products 0.4% Hasbro, Inc. (a) Media 3.9% Comcast Corp. "A" Meredith Corp. (a) News Corp. "A"* Time Warner, Inc. Twenty-First Century Fox, Inc. "A" Walt Disney Co. Specialty Retail 0.8% Advance Auto Parts, Inc. Staples, Inc. (a) Consumer Staples 10.7% Beverages 2.1% Beam, Inc. Molson Coors Brewing Co. "B" PepsiCo, Inc. Food & Staples Retailing 2.8% CVS Caremark Corp. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Food Products 1.2% Ingredion, Inc. Kellogg Co. Tyson Foods, Inc. "A" Household Products 2.9% Energizer Holdings, Inc. Procter & Gamble Co. Tobacco 1.7% Altria Group, Inc. Philip Morris International, Inc. Energy 13.6% Energy Equipment & Services 2.1% Halliburton Co. Helmerich & Payne, Inc. (a) National Oilwell Varco, Inc. Transocean Ltd. Oil, Gas & Consumable Fuels 11.5% Anadarko Petroleum Corp. Apache Corp. Canadian Oil Sands Ltd. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Financials 23.0% Capital Markets 3.9% Ameriprise Financial, Inc. Apollo Global Management LLC "A" Bank of New York Mellon Corp. BlackRock, Inc. Legg Mason, Inc. (a) Oaktree Capital Group LLC (a) The Goldman Sachs Group, Inc. Commercial Banks 3.8% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Consumer Finance 1.0% Capital One Financial Corp. Diversified Financial Services 6.7% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Leucadia National Corp. The NASDAQ OMX Group, Inc. Insurance 6.6% ACE Ltd. Alleghany Corp.* Allstate Corp. Aon PLC Chubb Corp. CNA Financial Corp. Fidelity National Financial, Inc. "A" PartnerRe Ltd. Principal Financial Group, Inc. Prudential Financial, Inc. The Travelers Companies, Inc. Unum Group Validus Holdings Ltd. Thrifts & Mortgage Finance 1.0% Home Loan Servicing Solutions Ltd. Nationstar Mortgage Holdings, Inc.* (a) New York Community Bancorp., Inc. (a) Health Care 13.7% Biotechnology 0.4% Amgen, Inc. Health Care Equipment & Supplies 2.0% Becton, Dickinson & Co. C.R. Bard, Inc. Medtronic, Inc. St. Jude Medical, Inc. Health Care Providers & Services 3.2% Aetna, Inc. HCA Holdings, Inc. McKesson Corp. Owens & Minor, Inc. (a) Select Medical Holdings Corp. UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services 0.5% Agilent Technologies, Inc. Pharmaceuticals 7.6% Bristol-Myers Squibb Co. Eli Lilly & Co. Hospira, Inc.* Johnson & Johnson Mallinckrodt PLC* Merck & Co., Inc. Pfizer, Inc. Industrials 7.0% Aerospace & Defense 2.2% Exelis, Inc. Northrop Grumman Corp. Raytheon Co. Airlines 0.2% Southwest Airlines Co. Commercial Services & Supplies 0.9% ABM Industries, Inc. Republic Services, Inc. Industrial Conglomerates 2.7% Danaher Corp. General Electric Co. Machinery 0.5% AGCO Corp. Road & Rail 0.5% Norfolk Southern Corp. Information Technology 11.0% Communications Equipment 1.4% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Computers & Peripherals 2.7% Apple, Inc. EMC Corp. Hewlett-Packard Co. SanDisk Corp. Western Digital Corp. Electronic Equipment, Instruments & Components 0.4% Corning, Inc. Internet Software & Services 0.4% IAC/InterActiveCorp. IT Services 1.2% Booz Allen Hamilton Holding Corp. (a) International Business Machines Corp. Total System Services, Inc. Office Electronics 0.4% Xerox Corp. Semiconductors & Semiconductor Equipment 2.1% Broadcom Corp. "A" Intel Corp. Marvell Technology Group Ltd. NVIDIA Corp. (a) Texas Instruments, Inc. Software 2.4% CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. Materials 3.5% Chemicals 1.5% Celanese Corp. "A" CF Industries Holdings, Inc. LyondellBasell Industries NV "A" Praxair, Inc. Containers & Packaging 0.4% Sonoco Products Co. Metals & Mining 0.9% Constellium NV "A"* Reliance Steel & Aluminum Co. Paper & Forest Products 0.7% International Paper Co. Schweitzer-Mauduit International, Inc. Telecommunication Services 2.3% Diversified Telecommunication Services AT&T, Inc. CenturyLink, Inc. Utilities 4.9% Electric Utilities 2.9% American Electric Power Co., Inc. Duke Energy Corp. NextEra Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. Gas Utilities 0.5% UGI Corp. Independent Power Producers & Energy Traders 0.4% AES Corp. Multi-Utilities 1.1% Dominion Resources, Inc. Public Service Enterprise Group, Inc. Wisconsin Energy Corp. (a) Total Common Stocks (Cost $1,217,356,398) Securities Lending Collateral 3.9% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $62,425,405) Cash Equivalents 1.6% Central Cash Management Fund, 0.07% (b) (Cost $25,608,727) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,305,390,530)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,312,631,800. At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $349,931,192. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $366,745,469 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $16,814,277. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2013 amounted to $61,043,191, which is 3.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
